DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130248174 A1) to Dale, and further in view of (US 20190071963 A1) to Sites.
	Regarding claim 1:  Dale discloses
1. A wellbore navigation system for use with an untethered done (Abstract) comprising: 
a processor, wherein the processor is configured to monitor the return signals received by sensors [0127] to identify an anomalous point along the wellbore ([0051], [0121-0122]; and 
calculate a set of topology data for the wellbore ([0128] a second CCL from continuously record magnetic signals is considered to be topology data, similar to applicants’ “full set of topology data for all alterations in resonant frequencies for the wellbore; and storing the full set of topology data.” of [0033] and [0034] of applicants’ specification); and
a power supply electrically attached to the processor and the sensors [0054]. 
However Dale does not disclose where the sensors are a first ultrasound transceiver and a second ultrasound transceiver, each configured to transmit an ultrasound signal and receive a return signal; 

It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dale’s system by using the ultrasonic transducers of Sites for his multiple location sensors, and thus have a first ultrasound transceiver and a second ultrasound transceiver, each configured to transmit an ultrasound signal and receive a return signal, in view of Sites as this amounts to no more than simple substitution of one known element for another (location sensors) to obtain predictable results (locate collars).
Regarding claim 2:  Dale discloses
2. The wellbore navigation system of claim 1, wherein the anomalous point along the wellbore comprises a feature selected from the group consisting of a casing collar [0122], a wellbore casing, a gap between adjacent wellbore casings, a thread joining the casing collar to the wellbore casing, an anomalous variation in the wellbore casing and a geological formation external to the wellbore casing. 
Regarding claim 3:  Dale discloses
3. The wellbore navigation system of claim 1, wherein the processor is configured to calculate a parameter from the group consisting of at least one of a velocity of the navigation system through the wellbore ([0196-0200], a position of the navigation system in the wellbore and the set of topology data for the wellbore [0128], the parameter calculated based on a time difference between identification of the anomalous point determined from the first return signal and identification of the anomalous point determined from the second return signal. [0196-0200].
Regarding claim 4:  Dale discloses
4. The wellbore navigation system of claim 1, further comprising: an untethered drone assembly sized to travel through a wellbore; and the wellbore navigation system being part of to the untethered drone assembly. (Abstract, Figure 2, [0055])
Regarding claim 5:  Dale discloses
5. The wellbore navigation system of claim 1, wherein the power supply being selected from the group consisting of a battery and a capacitor. ([0055], [0243])

Regarding claim 6:  Dale discloses
6. An untethered drone for insertion into a wellbore, the untethered drone (Abstract, Figure 4b, [0055]) comprising: 
a drone body having a distal end, a proximal end and a body axis that is substantially coaxial with an axis of the wellbore (Figure 4b); 
a navigation system comprising: 
location sensors 214 are axially displaced with respect to one another along the body axis so as to successively traverse each point of the wellbore [0196]
a processor configured to 
monitor the first return signal to identify an anomalous point along the wellbore and to monitor the second return signal to identify the anomalous point along the wellbore ([0051], [0121-0122]; and 
calculate a set of topology data for the wellbore ([0128] a second CCL from continuously record magnetic signals is considered to be topology data, similar to applicants’ “full set of topology data for all alterations in resonant frequencies for the wellbore; and storing the full set of topology data.” of [0033-0034] of applicants’ specification); and
 a power supply selected from the group consisting of a battery and a capacitor ([0055], [0243]), the power supply electrically attached to the processor and the sensor [0054]. 
However Dale does not disclose where the sensors comprise:
a first ultrasonic transceiver configured to transmit a first ultrasound signal and receive a first return signal and a second ultrasonic transceiver configured to transmit a second ultrasound signal and receive a second return signal, 
Sites teaches a sensor 32 for locating locations in a wellbore where the sensor is an ultrasonic transducer ([0052], [0062] Sites’ transducers are interpreted as being configured to transmit and receive).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dale’s system by using the ultrasonic transducers of Sites for his multiple location sensors, and thus have a first ultrasonic transceiver configured to transmit a first ultrasound signal and receive a first return signal and a second ultrasonic transceiver configured to transmit a second ultrasound signal and receive a second return signal, in view of Sites as this amounts to no more than simple substitution of one known element for another (location sensors) to obtain predictable results (locate collars).
Regarding claim 7:  Dale discloses
7. The untethered drone of claim 6, wherein the processor is configured to calculate a parameter from the group consisting of at least one of a velocity of the navigation system through the wellbore [0196-0200]., a position of the navigation system in the wellbore and the set of topology data for the wellbore [0128], the parameter calculated based on a time difference between identification of the anomalous point determined from the first return signal and identification of the anomalous point determined from the second return signal. [0196-0200].
Regarding claim 8:  Dale discloses
8. The untethered drone of either claim 6, wherein an alteration of the return signal is the result of a wellbore feature selected from the group comprising a casing collar [0122], a wellbore casing, a gap between adjacent wellbore casings, a thread joining the casing collar to the wellbore casing, an anomalous variation in the wellbore casing and a geological anomaly external to the wellbore casing. 
Regarding claim 10:  Dale discloses
10. A method of determining a location of an untethered drone along a wellbore, the method comprising the steps of: 
 a power supply comprising at least one of a battery and a capacitor, ([0055], [0243])
inserting an untethered drone 400 into the wellbore, the untethered drone having a drone body, a body axis that is substantially coaxial with an axis of the wellbore, a distal end and a proximal end disposed along the body axis (Figure 4b); 
providing a navigation system as part of the drone body, the navigation system comprising: 
sensors 214 axially displaced with respect to one another along the body axis so as to successively traverse a portion of the wellbore [0196]; and 
a processor 216; 
initially identifying an anomalous point along the wellbore [0122]
calculating via the processor, a set of topology data for the wellbore ([0128] a second CCL from continuously record magnetic signals is considered to be topology data, similar to applicants’ “full set of topology data for all alterations in resonant frequencies for the wellbore; and storing the full set of topology data.” of [0033-34] of applicants’ specification). 
However Dale does not explicitly disclose charging the battery or where the sensors are ultrasonic and thus the steps of  transmitting a first ultrasound signal and receiving a first return signal with the first ultrasonic transceiver and processing the first return signal with the processor; and secondarily identifying the anomalous point along the wellbore by transmitting a second ultrasound signal and receiving a second return signal with the second ultrasonic transceiver and processing the second return signal with the processor. 
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dale to perform the step of charging the battery prior to installing the battery in the tool so as to have batteries with power to operate the systems for as long as possible.
Sites teaches a sensor 32 for locating locations in a wellbore where the sensor is an ultrasonic transducer ([0052], [0062] Sites’ transducers are interpreted as being configured to transmit and receive).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Dale’s system by using the ultrasonic transducers of Sites for his multiple location sensors, in view of Sites as this amounts to no more than simple substitution of one known element for another (location sensors) to obtain predictable results (locate collars).
As best understood the combination would teach the claimed steps of  transmitting a first ultrasound signal and receiving a first return signal with the first ultrasonic transceiver and processing the first return signal with the processor; and secondarily identifying the anomalous point along the wellbore by transmitting a second ultrasound signal and receiving a second return signal with the second ultrasonic transceiver and processing the second return signal with the processor, as per Dale’s [0196-0200]
Regarding claim 11:  Dale discloses the claimed invention except explicitly
11. The method of claim 10, wherein the first ultrasonic transceiver is located adjacent the distal end of the untethered drone and the second ultrasonic transceiver is located adjacent the proximal end of the untethered drone. 
The specific location of the two spaced apart sensors is a matter of design choose and as such  It would have been an obvious matter of design choice to modify Dale such that  the first ultrasonic transceiver is located adjacent the distal end of the untethered drone and the second ultrasonic transceiver is located adjacent the proximal end of the untethered drone, since applicant has not disclosed that this specific design solves any stated problem or is for any particular purpose and it appears that the invention would equally well with another design as long as the two sensors are axially spaced apart so as to be able to determine velocity, such as how dale discloses.
Regarding claim 12:  Dale discloses
12. The method of claim 10, further comprising the step of: calculating a parameter from the group consisting of at least one of a velocity of the navigation system through the wellbore, a position of the navigation system in the wellbore and the set of topology data for the wellbore [0128], the parameter calculated based on a time difference between the initial identification and the secondary identification. [0196-0200]
Regarding claim 14:  Dale discloses
14. The method of claim 10, wherein the anomalous point identified in the initially identifying step and the secondarily identifying step is a feature selected from the group comprising a casing collar [0122],, a wellbore casing, a gap between adjacent the wellbore casings, a thread joining the casing collar to the wellbore casing, an anomalous variation in the wellbore casing and a geological anomaly external to the wellbore casing. 
	Regarding claim 24:  Dale discloses 24.The untethered drone of claim 6, further comprising: a shaped charge inserted into the drone body such that the shaped charge is exposed to an exterior of the drone body. ([0155], Figure 4b)

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130248174 A1) to Dale, and (US 20190071963 A1) to Sites, and further in view of US 20020145423 A1 to You.
Regarding claim 9: Dale as modified discloses the claimed invention except
9. The untethered drone of claim 6, further comprising: an electronic filter associated with the processor, the filter configured to remove noise from each return signal. 
You teaches a signal processor 72 with a noise filter [0070].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Dale to include as part of the sensor and processor a noise filter, in view of You, in order to remove noise from the signal generated by the sensors [0060].
Regarding claim 13: Dale as modified discloses the claimed invention except
13. The method of claim 10, further comprising the step of: filtering a first and second return signals to remove electronic noise. 
You teaches a signal processor 72 with a noise filter [0070].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Dale to include as part of the each sensor and the processor a noise filter and performing the step of filtering a first and second return signals to remove electronic noise, in view of You, in order to remove noise from the signal generated by the sensors [0060].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130248174 A1) to Dale, and (US 20190071963 A1) to Sites, and further in view of US 20160320769 A1 to DEFFENBAUGH.
Regarding claim 25: Dale as modified discloses the claimed invention except
25. The untethered drone of claim 6, further comprising a plurality of fins extending from the drone body.
Deffenbaugh teaches a drone 300 with fins 320.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the drone of Dale to include a plurality of fins extending from the drone body, in view of Deffenbaugh, so as to increase or decrease the drag on the drone ([0103], claim 10)


Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's amendments and arguments filed 1/5/2022 have been fully considered.
Applicant’s amendments to include the limitation of “calculate a set of topology data for the wellbore” or similar step.  The Examiner has reviewed the prior art, and Dale discloses this limitation. Applicant’s specification refers to topology data as alterations in resonant frequency for the wellbore [0033] with “the alteration of the resonant frequencies being the result of distortion of a magnetic field surrounding the coils, the distortion resulting from at least one of a geologic formation, a variation in the diameter of the wellbore, a defect in any wellbore element, a casing collar or other wellbore structural element.” [0034]. The prior art measure magnetic signals and creates a CCL log via their processor.  This is interpreted as being the disclosing the claimed limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674